Title: Cotton Tufts to Abigail Adams, 29 October 1784
From: Tufts, Cotton
To: Adams, Abigail



Dear Cousin
Boston Octob. 29. 1784

It gives me great Pleasure to hear of your safe Arrivall in Europe, and that you are once more enjoying the Society and Friendship of Your Bosom Friend.
I have wrote to Mr. Adams, relative to a piece of Land you He formerly exchanged with Thos. Thayer and now claimed by his Son in Law James Thayer. You will be able to refresh his Mind with respect the Exchange and inform him of the Circumstances of the Claim, if what I have wrote should not be sufficient. I wish for Instructions relative to this Matter. Your Lands in Braintree are in as good order as You left them. Your House and Furniture Phoebe has attended to with Care and Diligence. The Farm at Medford is now under the Care of the Executors of Benj. Teal the former Tenant, who died about a Month or six Weeks after you left us. With the Executors I expect we shall have some Difficulty. We are made to apprehend that no Rent will be paid untill the Expiration of the Year. Very considerable Repairs are necessary in the Buildings, We have already shingled the Barn. The necessary Expences will exceed the Years Rent.
Your House in Boston also wants Repair, which it will not be for your Interest to delay another Summer. Mr. Russell presented me with a Bill for 16 years Rent of Verchilds Land £38. 8. 0 which I have discharged. I have not as Yet received any Money for Book Debts or Notes on but hope I shall be able with the Rents to answer such Demands as will arise, for the Education of the Children their Cloathing, some small Debts &c without breaking in upon any Securities in my Hands, unless Taxes or Repairs should oblige me to it. The Powers You gave me are not of sufficient Validity as I apprehend, to secure and defend your Interest effectually, if called to contend in Law. Mr. Adams will judge of the Propriety of isuing me a fuller Power and Govern himself accordingly. I have given you a short History of your Affairs which is all that Time will permit me. I wish to have written upon many Matters—and to Mr. Adams particularly with respect to a Convention relative to the Powers and Privileges of Consuls in France and America said to be agreed upon between the former and the latter—which I am pretty Certain he never had a Hand in forming, if the Nature and Tenor of it be such as I conceive it to be. With my affectionate Regards to Mr. Adams, Miss Nabby and Master John and with the most ardent Wishes for Yours and their happiness I am Your Affectionate Friend and Kinsman

Cn. Tufts


Dont forget to inform me, in what Channel my Letters are to be conveyed to Mr. Adams with the greatest Ease Safety and least Expence, pray write to me Adieu

